          Case 1:14-mc-02573-VEC Document 91 Filed 12/29/20 USDC
                                                             Page SDNY
                                                                  1 of 2
                                                            DOCUMENT
                                                            ELECTRONICALLY FILED
                                                            DOC #:
                                                            DATE FILED: 12/29/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
IN RE:                                                         :
                                                               :     14-MD-2573 (VEC)
LONDON SILVER FIXING, LTD.,                                    :     14-MC-2573 (VEC)
ANTITRUST LITIGATION                                           :
                                                               :
This Document Relates to All Actions                           :
---------------------------------------------------------------X

                                          [PROPOSED] ORDER

         WHEREAS on August 5, 2020 (Dkt. No. 464), this Court entered the Order Approving

Class Notice Plan, Preliminarily Approving Distribution Plan for Class Action Settlement with

Defendant Deutsche Bank, and Scheduling Hearing for Final Approval of the Settlement (the

“Deutsche Bank Settlement Order”);

         WHEREAS the Deutsche Bank Settlement Order requires that “the Settlement

Administrator shall be responsible for: . . . effectuating the Class Notice plan, including by

running potential members of the Settlement Class’s addresses through the National Change of

Address Database to obtain the most current address for each person”;

         WHEREAS Plaintiffs wish that notice be provided to counterparties who engaged in

relevant Silver transactions with Defendants during the Settlement Class Period (the

“Counterparties”); and

         WHEREAS the parties have agreed that Defendants may use an agent of Defendants’

choosing to send their Counterparties the notice required by the Deutsche Bank Settlement

Order;

         NOW THEREFORE, it is hereby ORDERED that Defendants shall provide the requested

contact information of their Counterparties (including name, address, and telephone number, to
         Case 1:14-mc-02573-VEC Document 91 Filed 12/29/20 Page 2 of 2




the extent addresses and telephone numbers are reasonably accessible from a common database)

to Rust Inc., the agent chosen by Defendants to effectuate the required notice, promptly after

Defendants’ engagement of Rust Inc.



Date: December 29, 2020                              _______________________________
      New York, NY                                   VALERIE CAPRONI
                                                     United States District Judge
